Citation Nr: 1816990	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for neurological disability of the 5th cranial nerve with right facial sensory loss, residual of jaw surgery.

2.  Entitlement to an initial rating in excess of 10 percent for neurological disability of the 5th cranial nerve with left facial sensory loss, residual of jaw surgery.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1986, and November 2001 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In December 2011, the Veteran testified before a Decision Review Officer.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Board remanded the appeal in October 2014 and January 2016.  The January 2016 Board decision also denied the issue of entitlement to an increased rating for lumbar spine disability and alerted the Agency of Original Jurisdiction that it must take corrective action to discontinue duplicative ratings for lumbar spine disorder as this constituted clear and unmistakable error (pyramiding of ratings is prohibited).  The corrected action is completed and there is no controversy in this matter pending before the Board. 


FINDINGS OF FACT

1.  The Veteran has right facial sensory loss due to paralysis of the 5th cranial nerve associated with jaw surgery that is not more nearly manifested by severe incomplete paralysis or complete paralysis.

2.  The Veteran has left facial sensory loss due to paralysis of the 5th cranial nerve associated with jaw surgery that is not more nearly manifested by severe incomplete paralysis or complete paralysis.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for neurological disability of the 5th cranial nerve with right facial sensory loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 9999-8205 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for neurological disability of the 5th cranial nerve with left facial sensory loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 9999-8205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Evaluations

The Veteran underwent corrective (cosmetic) jaw surgery while on active duty in August 1980.  A Lefort I osteotomy with genioplasty and orthodontic therapy was performed.  Thereafter, the Veteran reports symptoms of numbness of the lower jaw.  In a February 2012 rating decision, the RO granted service connection for residuals of jaw surgery at zero percent effective December 20, 2010, under Diagnostic Code 9999-8205.  In an August 2016 rating decision, the RO assigned separate 10 percent evaluations for right and left facial sensory loss due to paralysis of the 5th cranial nerve, effective December 20, 2010.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's disability is rated under Diagnostic Code 9999-8205.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8205 provides a 10 rating for moderate incomplete paralysis; a 20 percent rating for severe incomplete paralysis; and a 30 percent rating for complete paralysis of the 5th (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 9999-8205.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against initial evaluations in excess of 10 percent for neurological disability of the 5th cranial nerve.  The involvement is wholly sensory on the right side and left side.  Absent more than sensory involvement, higher evaluations are generally not warranted.  Moreover, neither the lay nor the medical evidence more nearly reflects the criteria for higher evaluations.  38 C.F.R. § 4.7.

The Board has considered the Veteran's statements and sworn testimony.  He has consistently reported having symptoms of numbness, loss of feeling, and cracking/popping noises from his jaws.  See VA From 21-4138 (April 2011); Hearing Testimony (December 2011); Hearing Testimony (July 2012).  This evidence is competent, credible, and highly probative.

The Board has further considered the medical evidence.  This evidence reflects that the Veteran underwent surgery for protruding jaw in August 1980 and had subsequent complaints of numbness of the lower lip and chin, right and left.  Reports of VA dental examinations dated in January 2012 and December 2014 reflect no loss of any portion of the mandible/maxilla or malunion/nonunion, temporomandibular joint syndrome (TMJ), or osteomyelitis.  Reports of VA examination dated in December 2014 and February 2016 reflect a diagnosis of paresthesia of the 5th cranial nerve.  The Veteran's nerve disorder was fully evaluated on the February 2016 VA neurological evaluation.  The findings, signs and symptoms were mild numbness of the mid and lower face; mild difficulty chewing; mild difficulty speaking; and mild decreased salivation.  These symptoms involved both the right and left side of the face.  Objectively, there was normal muscle strength of cranial nerves.  However, sensory exam showed decreased sensation of the mid and lower face, right and left side.  The examiner concluded that the Veteran had moderate incomplete paralysis of cranial nerve V (trigeminal), right and left side.  No other pertinent physical findings were shown.  This evidence is competent, credible, and highly probative.

Here, the lay and medical evidence do not support the assignment of higher ratings absent evidence of symptoms additional to sensory loss (i.e. loss of reflexes, muscle atrophy, constant pain).  See 38 C.F.R. § 4.123.  The Board has considered whether higher or separate ratings are warranted under any other potentially applicable provision.  However, there is no other basis to assign higher or separate evaluations.  To the extent that the Veteran reports occasional jaw locking, there is no indication that this is a compensably disabling oral disorder under 38 C.F.R. § 4.150, Diagnostic Codes 9990-9916.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the complaints coupled with the medical evidence.  Although the Veteran believes higher disability ratings are warranted, his complaints and the medical findings do not meet the schedular requirements for higher ratings than assigned.  The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of nerve paralysis since this is based on the Veteran's complaints and medical expertise-whereas, here, the Veteran has no medical expertise.  The medical evidence does not more nearly reflect the criteria for higher evaluations or separate evaluations.

Accordingly, the claims are denied.  There is no basis to stage the ratings as the evidence shows no distinct period where either disability exhibited symptoms that would warrant different ratings than assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).  







	(CONTINUED ON NEXT PAGE)




There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

An initial evaluation in excess of 10 percent for neurological disability of the 5th cranial nerve with right facial sensory loss is denied.

An initial evaluation in excess of 10 percent for neurological disability of the 5th cranial nerve with left facial sensory loss is denied.






____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


